                                          UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORN
                                                                                                   MAR 1 2 2020
                                                                                                                         \
                                                                                         sou,9-i\~%< ~1sra7d)RIC!
-----------tJNI'FE-D-S-T-kTE-S-6F-AMERic;,-A--,- - - - + - - - - - - - - - l . e8:acY=--_-----,',i,c
                                                                                                                  COUHT       ,
                                                                                                              OE CAic~'GNg---1·

                                                             Case No. 20-cr-549-GPC

                                                    Plaintiff,
                           vs.
                                                                        WDGMENT OF DISMISSAL
         GERARDO NUNEZ-DELGADO,

                                                 Defendant.


        IT APPEARING that the defendant is now entitled to be discharged for the reason that:

               an indictment has been filed in another case against the defendant and the Court has
               granted the motion of the Government for dismissal of this case, without prejudice; or

         •     the Court has dismissed the case for unnecessary delay; or

         •     the Court has granted the motion of the Government for dismissal, without prejudice; or

         •     the Court has granted the motion of the defendant for a judgment of acquittal; or

         •     a jury has been waived, and the Court has found the defendant not

         •    the jury has returned its verdict, finding the defendant not guilty;

              of the offense(s) as charged in the Indictment/Information:
              Ct 1 -8:1326(a),(b) -Attempted Reentry of Removed Alien (Felony)




        Dated:     3// l- / )-o,o
                                                                 Hon. Allison H. Goddard
                                                                 United States Magistrate Judge
